This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MISTY OLSON,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 35,707

 5 SCOTT OLSON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 Cheryl H. Johnston, District Judge

 9 Atler Law Firm, P.C.
10 Timothy J. Atler
11 Albuquerque, NM

12 Roybal-Mack & Cordova, P.C.
13 Antonia Roybal-Mack
14 Albuquerque, NM

15 for Appellant

16   Frazier Law Office
17   William E. Frazier
18   Crystal E. Lees
19   Albuquerque, NM

20 for Appellee
 1                             MEMORANDUM OPINION

 2 VANZI, Chief Judge.

 3   {1}   Petitioner appeals from the district court’s order adopting the child support

 4 hearing officer’s report and recommendations. This Court issued a notice of proposed

 5 disposition in which we proposed to reverse the district court’s order. A memorandum

 6 in support of our proposed summary disposition was filed by Petitioner. However, no

 7 memorandum opposing summary reversal has been filed, and the time for doing so

 8 has expired. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955

 9 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the

10 burden is on the party opposing the proposed disposition to clearly point out errors in

11 fact or law.”).

12   {2}   Accordingly, for the reasons stated in this Court’s notice of proposed

13 disposition, we reverse and remand for further proceedings in compliance with Rule

14 1-053.2 NMRA and Buffington v. McGorty, 2004-NMCA-092, 136 N.M. 226, 96 P.3d

15 787, to sufficiently establish the basis for the district court’s actions.

16   {3}   IT IS SO ORDERED.


17                                           __________________________________
18                                           LINDA M. VANZI, Chief Judge




                                               2
1 WE CONCUR:



2 _________________________________
3 M. MONICA ZAMORA, Judge



4 _________________________________
5 J. MILES HANISEE, Judge




                                  3